United States Court of Appeals
                  For the Eighth Circuit
              ___________________________

                      No. 10-3197
              ___________________________

       Shirley L. Phelps-Roper; Megan Phelps-Roper

             lllllllllllllllllllll Plaintiffs - Appellees

                                 v.

                 City of Manchester, Missouri

            lllllllllllllllllllll Defendant - Appellant

                   ------------------------------

                   United States of America

        lllllllllllllllllllllAmicus on Behalf of Appellant

                         Christina Wells

        lllllllllllllllllllllAmicus on Behalf of Appellee

                        State of Missouri

        lllllllllllllllllllllAmicus on Behalf of Appellant

Thomas Jefferson Center for the Protection of Free Expression

        lllllllllllllllllllllAmicus on Behalf of Appellee
                             ____________

           Appeal from United States District Court
        for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: January 9, 2012
                              Filed: October 16, 2012
                                  ____________

Before RILEY, Chief Judge, WOLLMAN, LOKEN, MURPHY, BYE, MELLOY,
SMITH, COLLOTON, GRUENDER, BENTON, and SHEPHERD, Circuit Judges,
En Banc.
                             ____________

MURPHY, Circuit Judge.

       Shirley and Megan Phelps-Roper brought this First Amendment facial
challenge to an ordinance adopted by the city of Manchester to regulate the time and
place of picketing at funerals and burials. Relying in part on Phelps-Roper v. Nixon,
545 F.3d 685 (8th Cir. 2008), cert. denied, 129 S. Ct. 2865 (2009), the district court
ruled that each version of the Manchester ordinance violated the First Amendment,
enjoined its enforcement, and awarded nominal damages. After a panel of this court
affirmed, we granted Manchester's petition for rehearing en banc and vacated the
panel opinion. Now concluding that the final version of the city's ordinance is a
legitimate time, place, and manner regulation consistent with the First Amendment,
we reverse, vacate the district court's injunction, and remand for entry of judgment
in favor of Manchester.

                                          I.

      Shirley and Megan Phelps-Roper are members of the Westboro Baptist Church
who assert that God punishes America by deaths of its citizens for tolerating
homosexuality. The Phelps-Ropers picket at funerals and other public places to
express their beliefs. Affidavits submitted by them in this case state they "use an
available public platform to publicize [their] religious message." They have been
seen displaying signs at funerals of fallen soldiers with messages such as "God Hates
Fags," "Thank God for Dead Soldiers," and "Thank God for 9/11." See Phelps-Roper

                                         -2-
v. Strickland, 539 F.3d 356, 359 (6th Cir. 2008); see also Snyder v. Phelps, 131 S. Ct.
1207, 1213 (2011).

       Manchester, a city in St. Louis County, Missouri with approximately 19,000
residents, adopted an ordinance in 2007 designed to limit the time and place of
picketing and "other protest activities" around funerals or burials. Manchester, Mo.,
Code § 210.264. It has been amended twice, and its first sentence declares that
"[e]very citizen may freely speak, write and publish the person's sentiments on all
subjects, being responsible for the abuse of the right . . . ." The full text is included
in the appendix at the end of this opinion. In its briefing Manchester states that the
"driving force behind [the] ordinance is the need to protect the dignity that is inherent
in funerals in our society, a dignity which inures to the physical and psychological
benefit of the family of the deceased."

       Manchester's amended ordinance sets certain time and place restrictions in
connection with funerals and burials. Picketing and "other protest activities" are
barred within 300 feet of any funeral or burial site during or within one hour before
or one hour after the conducting of a funeral or burial service at that place.
Manchester defines "other protest activities" as "any action that is disruptive or
undertaken to disrupt or disturb a funeral or burial service." As amended, the
ordinance does not restrict picketing or protesting funeral processions. A violation
of the ordinance can result in a fine of no more than $1,000 and/or up to three months
imprisonment. Manchester, Mo., Code § 100.100(A). Under Manchester's code three
violations can result in a mandatory fine of at least $500 and imprisonment of at least
five days. Id.

      The constitutionality of the state of Missouri's funeral protest statute was
considered by a panel of our court in Nixon, 545 F.3d at 688. On her appeal from the
denial of a preliminary injunction, the panel concluded that Shirley Phelps-Roper
could likely show that the statute violated the First Amendment. Id. at 694. Relying
on Frisby v. Schultz, 487 U.S. 474, 484 (1988), and Olmer v. City of Lincoln, 192

                                          -3-
F.3d 1176, 1182 (8th Cir. 1999), the Nixon panel concluded that the government
interest in protecting individuals from unwanted speech would not extend beyond the
home. Nixon, 545 F.3d at 692. It also decided that Missouri’s statute likely was not
narrowly tailored nor did it likewise provide "ample alternative channels" for
communication, citing Kirkeby v. Furness, 92 F.3d 655, 662 (8th Cir. 1996). Nixon,
545 F.3d at 693–94. Because Missouri's statute appeared to be an impermissible
time, place, and manner restriction in violation of the First Amendment, the panel
reversed the denial of injunctive relief. Id. at 692–94.

        Megan and Shirley Phelps-Roper filed this action against the city of
Manchester in 2009. Relying on Nixon, they assert that the First Amendment protects
their right to display their messages at the time and place of their choosing. Although
the Phelps-Ropers have never gone to Manchester to picket at a funeral or burial, they
seek a permanent injunction preventing enforcement of the ordinance as well as
nominal damages. Shirley Phelps-Roper also sued seven other Missouri
municipalities with funeral protest ordinances; each of those cases was dismissed
after the ordinances were repealed. Manchester chose to amend its ordinance.

       The district court granted summary judgment to the Phelps-Ropers. It
concluded that they had standing to challenge the city's current ordinance and that
their opposition to its earlier versions was not moot. The court decided that the
ordinance is content based and therefore presumptively invalid, but would also be
unconstitutional if subject to intermediate scrutiny. Citing Nixon, the district court
concluded the ordinance was constitutionally flawed because it was not narrowly
tailored to advance a significant governmental interest or to allow for ample
alternative channels for communication. Each version of the ordinance was held
unconstitutional under the First and Fourteenth Amendments, and the amended
version was permanently enjoined. The Phelps-Ropers were also awarded nominal
damages. Manchester appealed.

      A panel of this court affirmed. Phelps-Roper v. City of Manchester, 658 F.3d
813, 817 (8th Cir. 2011). It held that the district court erred by concluding that the

                                         -4-
Manchester ordinance is a content based regulation because it does not favor some
topics or viewpoints over others. The panel agreed however that an injunction was
required under Nixon, which had adopted Olmer's conclusion that the government has
no significant interest in protecting unwilling listeners outside the residential context.
The Phelps-Roper challenges to the earlier versions of the ordinance were held to be
moot.

       Manchester petitioned for rehearing en banc, arguing that its interest in
protecting the peace and privacy of persons making final farewells to loved ones at
a funeral or burial outweighed the Phelps-Ropers’ asserted right to picket whenever
and wherever they choose. It submits that the Supreme Court indicated in Snyder,
131 S. Ct. at 1218, that a government may impose reasonable time, place, and manner
restrictions on funeral protests and that it has done exactly that. We granted its
petition for rehearing en banc and vacated the prior panel opinion pending our
decision here.

       Manchester contends that its ordinance does not offend the First Amendment
because it protects the rights of funeral attendees to mourn in peace and privacy for
a limited time and in a limited space. It points out that the ordinance is not directed
at the content of a protestor's speech or at the manner of its delivery. Its restrictions
are narrow, for anyone may speak in the city at all other times and places. Picketers
are not barred from the vicinity of funerals or burials; funeral attendees could likely
see or hear picketers or protesters from 300 feet. Moreover, the amended ordinance
no longer restricts funeral processions and now comes completely within a decision
of the Sixth Circuit Court of Appeals upholding Ohio's funeral protest statute. See
Strickland, 539 F.3d at 373. Only the immediate site of a funeral or burial is affected
by the ordinance, and its restrictions are limited to the actual ceremony and to one
hour before and after it.

      On their facial challenge the Phelps-Ropers argue that Manchester's ordinance
impermissibly suppresses their right to picket, engage in other protest activities, and
express their religious beliefs close to a funeral or burial service at the time of their

                                           -5-
choosing. They assert that the First Amendment issues in this case were correctly
decided in Nixon. According to Shirley Phelps-Roper, church members abandoned
plans to picket at two funerals in or about Manchester because of the ordinance and
have not considered picketing there since.

       The lack of any actual picketing by the Phelps-Ropers in Manchester limits the
record before the court. They have not shown when or where in the city they might
want to make their messages visible to funeral attendees or what their signs would
say. "Facial challenges are disfavored" because they "often rest on speculation. . . .
[and] raise the risk of 'premature interpretation of statutes on the basis of factually
barebones records.'" Wash. State Grange v. Wash. State Republican Party et al., 552
U.S. 442, 450 (2008) (citing Sabri v. United States, 541 U.S. 600, 609 (2004)). To
succeed challengers would have to establish "'that no set of circumstances exists
under which [the ordinance] would be valid,'" United States v. Stevens, 130 S. Ct.
1577, 1587 (2010) (citing United States v. Salerno, 481 U.S. 739, 745 (1987)), or
"that the statute lacks any 'plainly legitimate sweep.'" Id. (citation omitted). An
ordinance may also be invalidated on a facial First Amendment challenge as
overbroad if "a substantial number of its applications are unconstitutional, judged in
relation to [its] plainly legitimate sweep." Id. (citation omitted). First Amendment
issues require a "case-by-case analysis of the fact[s]," and they are missing in this
facial challenge of Manchester's ordinance. Broadrick et al. v. Okla. et al., 413 U.S.
601, 615–16 (1973).

       We need not speculate here as to any "[p]articular hypothetical applications of
the ordinance," Frisby, 487 U.S. at 488, for the issues before the court require a focus
on the content of Manchester's amended ordinance and the question of whether the
city has enacted a constitutional regulation restricting picketing and other protest
activities for the purpose of protecting the peace and privacy of mourners attending
a funeral or burial service in the city. Such activities must occur at least 300 feet
from that location during the ceremony and for one hour before and after it.




                                          -6-
                                          II.

                                          A.

       The First Amendment provides that the government "shall make no law
respecting an establishment of religion, or prohibiting the free exercise thereof; or
abridging the freedom of speech, or of the press; or the right of the people peaceably
to assemble, and to petition the Government for redress of grievances." It has long
been made applicable to the states, Gitlow v. New York, 268 U.S. 652, 666 (1925),
and its protections are at the core of our democratic society. They include the ability
to petition the government, to follow one's own religious beliefs, and to associate
with others. See Boy Scouts of Am. v. Dale, 530 U.S. 640, 647 (2000); Wallace v.
Jaffree, 472 U.S. 38, 48–49 (1985). Picketing is expressive conduct "within the
protection of the First Amendment," Police Dep't of Chicago v. Mosley, 408 U.S. 92,
99 (1972), and our nation has a "profound national commitment to the principle that
debate on public issues should be uninhibited, robust, and wide-open." N.Y. Times
Co. v. Sullivan, 376 U.S. 254, 270 (1964).

       Although citizens have a "right to attempt to persuade others to change their
views" which "may not be curtailed simply because the speaker's message may be
offensive to his audience," Hill v. Colorado, 530 U.S. 703, 716 (2000), that right is
not absolute. The government may restrict disruptive and unwelcome speech to
protect unwilling listeners when there are other important interests at stake.
See Erznoznik v. City of Jacksonville, 422 U.S. 205, 208–09 (1975), and cases cited
there. Where there are competing interests and values, courts must find an
"acceptable balance between the constitutionally protected rights of law-abiding
speakers and the interests of unwilling listeners." Hill, 530 U.S. at 714; see Kovacs
v. Cooper, 336 U.S. 77, 88 (1949).

       The constitutionality of an ordinance regulating the exercise of protected
speech in a public forum depends in large part on whether it is content based, R.A.V.
v. City of St. Paul, 505 U.S. 377, 383–84 (1992), or content neutral, Frisby, 487 U.S.

                                         -7-
at 481. Content based regulations, such as those which "impose special prohibitions
on those speakers who express views on disfavored subjects," R.A.V., 505 U.S. at
391, are "presumptively invalid," id. at 382, are subject to the most exacting scrutiny,
and must be narrowly tailored to serve a compelling government interest. Turner
Broad. Sys., Inc. v. F.C.C., 512 U.S. 622, 642–53 (1994). Content neutral time, place,
or manner regulations by contrast are tested by intermediate scrutiny. Id. at 642.
They must be "narrowly tailored to serve a significant governmental interest" and
allow for "ample alternative channels for communication.” Ward v. Rock Against
Racism, 491 U.S. 781, 791 (1989) (citation omitted).

                                          B.

        Manchester objects that the Phelps-Ropers lack standing to challenge the final
form of its ordinance and that their objections to the earlier versions are moot. We
review justiciability questions de novo. St. Paul Area Chamber of Commerce v.
Gaertner, 439 F.3d 481, 484 (8th Cir. 2006). To establish standing, plaintiffs "must
allege personal injury fairly traceable to the defendant's allegedly unlawful conduct
and likely to be redressed by the requested relief." Allen v. Wright, 468 U.S. 737,
751 (1984). There must be "a realistic danger of sustaining a direct injury as a result
of [a law's] operation or enforcement." Babbitt v. United Farm Workers Nat'l Union,
442 U.S. 289, 298 (1979). Mootness is akin to the doctrine of standing because the
“requisite personal interest that must exist at the commencement of the litigation
(standing) must continue throughout its existence (mootness)." McCarthy v. Ozark
Sch. Dist., 359 F.3d 1029, 1035 (8th Cir. 2004) (citations omitted). When a law has
been amended or repealed, actions seeking declaratory or injunctive relief for earlier
versions are generally moot unless the problems are "capable of repetition yet
evad[ing] review." Id. at 1036 (citation omitted).

      The district court concluded that the Phelps-Ropers had standing to challenge
the current ordinance since it was "aimed . . . directly" at members of their church,
"prohibits exactly the funeral picketing in which plaintiffs regularly engage," and
Manchester had not "disavowed any intent to enforce" it. The court also decided that

                                          -8-
the challenges to the two earlier versions of the ordinance were not moot because
Manchester could reenact them at a future date. The Phelps-Ropers argue in addition
that their requests for nominal damages will prevent any mootness determination in
this case.

      The district court did not err in concluding that the chill alleged by the Phelps-
Ropers from the current version of the ordinance is objectively reasonable in that they
are "not without some reason in fearing prosecution" under it. Babbitt, 442 U.S. at
302. Manchester's ordinance addresses their preferred manner of protest. The
Phelps-Ropers may have an objective fear of prosecution since the city has not
disavowed its intention to enforce it. See St. Paul Area Chamber of Commerce, 439
F.3d at 487. While they have never tested Manchester's ordinance, they claim they
have made unidentified "changes to their operations" because of it. See id. (citation
omitted).

       The Phelps-Roper challenges to the two earlier versions of the ordinance are
moot. The record does not support a reasonable expectation that Manchester will
reenact the earlier versions because the current ordinance was purposefully amended
to correspond with the Sixth Circuit's considered judgment in this emerging area of
constitutional law. See Strickland, 539 F.3d at 373. The Phelps-Ropers have shown
that they likely are capable of challenging any further change to the present
ordinance. They have filed at least seven other lawsuits against Missouri
municipalities with funeral protest laws. Their request for nominal damages does not
give them standing to challenge the first two versions of the ordinance because they
cannot revive an otherwise moot claim against "a regime no longer in existence."
Morrison v. Bd. of Educ., 521 F.3d 602, 611 (6th Cir. 2008). We conclude that the
only justiciable question before the court is whether Manchester's current ordinance
is a constitutionally permissible regulation of speech.

                                          C.

     Whether exacting or intermediate scrutiny should be applied to review
Manchester's amended ordinance depends on whether it is a content based or content

                                          -9-
neutral regulation. See Turner, 512 U.S. at 642. The district court speculated that the
ordinance would permit "an abortion protest within 300 feet . . . that is loud enough
to disturb a funeral but is not undertaken with that goal in mind" and is therefore
content based. Manchester responds that its ordinance is content neutral because it
applies to all picketing or other protest activities disruptive of funerals or burials
regardless of the content of the message conveyed. The Phelps-Ropers contend that
the ordinance is content based because their protests prompted its passage and
because its description of "other protest activities" indicates it would not be enforced
unless speech was undertaken with the intent to "disrupt or disturb a funeral or burial
service."

       The Supreme Court has addressed the question of whether a statute is content
neutral many times. In Hill, 530 U.S. at 707, for example, the Court examined a
Colorado statute which prohibited certain contacts within 100 feet of the entrance to
any health care facility. It prohibited nonconsensual approaches within 8 feet of
another person "for the purpose of passing a leaflet or handbill to, displaying a sign
to, or engaging in oral protest, education, or counseling with such other person . . .
." Id. (citation omitted). The statute was content neutral because it did not regulate
speech, but rather "the places where some speech may occur." Id. at 719. Its
"restrictions appl[ied] equally to all demonstrators, regardless of viewpoint, and the
statutory language ma[de] no reference to the content of the speech." Id. (citation
omitted). Moreover, "the State's interests in protecting access and privacy, and
providing the police with clear guidelines, [were] unrelated to the content of the
demonstrators' speech." Id. at 719–20.

       The Sixth Circuit relied on Hill to conclude in Strickland that identical
language to that in Manchester's amended ordinance was content neutral. 539 F.3d
at 361. The Ohio statute was content neutral because it was only "a regulation of the
places where some speech may occur," it "was not adopted because of disagreement
with the message [the speech] conveys," and its asserted purpose was "unrelated to
the content of [a funeral protestor's] speech." Id. (citing Hill, 530 U.S. at 719–20).
That is also true of Manchester's amended ordinance. The Nixon panel decided that
the state of Missouri's funeral protest statute was similarly content neutral even

                                         -10-
though it targeted "funeral picketing and was enacted for the purpose of silencing
[Shirley Phelps-Roper's] speech in particular." 545 F.3d at 691. As the panel
emphasized there, the "plain meaning of the text controls, and the legislature's
specific motivation for passing a law is not relevant, so long as the provision is
neutral on its face." Id.

       The district court's reliance on Carey v. Brown, 447 U.S. 455, 461–62 (1980),
and R.A.V., 505 U.S. at 391, for its conclusion that the ordinance is content based
was misplaced. The statute in Carey, 447 U.S. at 461–62, was content based because
it excluded speech on labor issues from its ban on residential picketing. The
ordinance in R.A.V., 505 U.S. at 386, was similarly content based because it
proscribed certain fighting words while allowing other types of speech. Manchester's
ordinance is different from those cases because it prohibits picketing and other protest
activities without limitation as to its content. It is like the ordinance in Thorburn v.
Austin, 231 F.3d 1114, 1117 (8th Cir. 2000), which was content neutral since it
applied "equally to anyone engaged in focused picketing without regard to his
message." See also Police Dep't of Chicago, 408 U.S. at 98–99.

       Manchester's ordinance provides that every citizen "may freely speak, write and
publish the person's sentiments on all subjects." (emphasis supplied). The Phelps-
Ropers nevertheless suggest that it is content based because a court might have to
look at the subject matter of protestors' speech to determine whether it was
"undertaken to disrupt or disturb a funeral or burial service." As the Supreme Court
has pointed out, however, some review of the content of speech may be necessary to
determine if a speaker is actually engaged in "protest" as opposed to "pure social or
random conversation." Hill, 530 U.S. at 721. Such a "cursory examination" does not
transform an otherwise content neutral statute into a content based regulation. Id. at
722.

       We conclude that Manchester's ordinance is content neutral. A person may be
regulated under the ordinance for disrupting or attempting to disrupt a funeral or
burial service with speech concerning any topic or viewpoint. The ordinance makes
"no reference to the content of the speech" and is only a "regulation of the places

                                         -11-
where some speech may occur." Hill, 530 U.S. at 719–20. It simply limits when and
where picketing and other protest activities may occur in relation to a funeral or burial
service without regard for the speaker's viewpoint. We agree that the "asserted
purpose for the [ordinance], the protection of . . . citizens from disruption during . .
. a funeral or burial service," Strickland, 539 F.3d at 361, is unrelated to the content
of the regulated speech.

      For these reasons we conclude that Manchester's ordinance is content neutral
and that intermediate scrutiny is the appropriate standard for examination of the First
Amendment issues raised here. See Turner, 512 U.S. at 642.

                                          III.

       The Phelps-Ropers contend that even if Manchester's ordinance is content
neutral, it cannot survive intermediate scrutiny because it is not "narrowly tailored to
serve a significant governmental interest" and does not allow for "ample alternative
channels for communication." Ward, 491 U.S. at 791 (citation omitted). Citing
Nixon, 545 F.3d at 692, the district court concluded that Manchester's ordinance was
unconstitutional because the city could not show a significant interest in protecting
funeral attendees from unwanted communication, the 300 foot buffer zone was
"simply too large to be narrowly tailored," and the ordinance "places too great a
restriction on public speech." Manchester argues that the district court erred, that its
ordinance is closely modeled on the law upheld in Strickland, and that the intervening
Supreme Court decision in Snyder requires reexamination of Nixon.

                                           A.

      In Snyder v. Phelps, 131 S. Ct. 1207, 1213 (2011), the Supreme Court
addressed whether the father of a deceased soldier could bring tort claims against the
Phelps-Ropers' church for protesting near his son's funeral with signs containing
messages such as "Thank God for Dead Soldiers," "God Hates Fags," "You're Going
to Hell," and "God Hates You." While the church and its members were shielded
from tort liability, the Court observed that the picketers had "addressed matters of

                                          -12-
public import on public property, in a peaceful manner, in full compliance with the
guidance of local officials." Id. at 1220.

       The speech could not "be restricted simply because [its message] is upsetting
or arouses contempt." Id. at 1219. The church members were entitled to "special
protection" under the First Amendment because the protest occurred "at a public
place on a matter of public concern." Id. If there is "a bedrock principle underlying
the First Amendment, it is that the government may not prohibit the expression of an
idea simply because society finds the idea itself offensive or disagreeable." Id.
(citing Texas v. Johnson, 491 U.S. 397, 414 (1989)). The Court also pointed out that
church members had "fully complied with police guidance" in connection with the
funeral and had stood "some 1,000 feet" away from the targeted audience. Id. at
1218. The church members had "stayed well away from the memorial service," the
family of the decedent could see "no more than the tops of the signs when driving to
the funeral," and "there [was] no indication that the picketing in any way interfered
with the funeral service itself." Id. at 1220.

       The issues presented in Snyder were more concrete than here, for the Phelps-
Ropers have not picketed in Manchester or tested the enforcement of its ordinance.
The facts were also quite different in Snyder, for there the church members protested
approximately 1,000 feet from the funeral site and no burial or funeral protest
regulation was in effect. Id. at 1213, 1218. Here, by contrast, Manchester's amended
ordinance only limits picketing and other protest activities within 300 feet of a funeral
or burial service while it is occurring and for one hour before and after. The Supreme
Court stated that its holding in Snyder was "narrow." Id. at 1220. The Court
acknowledged that the church's "choice of where and when to conduct its picketing
is not beyond the Government's regulatory reach—it is 'subject to reasonable time,
place, or manner restrictions' . . . ." Id. at 1218 (citation omitted). A challenge to a
funeral protest law such as in the case before our court would thus raise "very
different questions from the tort verdict at issue" in Snyder. Id.

     Recently Congress enacted a new military funeral law providing a time, place,
and manner restriction similar to Manchester's ordinance. Honoring America's

                                          -13-
Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, 126
Stat. 1165 § 601 (Aug. 6, 2012) (to be codified at 18 U.S.C. § 1388). That federal
statute limits demonstrations near funerals of members or former members of the
armed forces. Id. It is meant to "provide necessary and proper support for the . . .
Armed Forces . . . by protecting the dignity of [their] service" and "the privacy of
their immediate family members and other attendees during funeral services for such
members." Id. Its restrictions prohibit a person within 300 feet of a funeral of a
member or former member of the armed forces from "willfully making or assisting
in the making of any noise or diversion . . . that disturbs or tends to disturb the peace
or good order . . ." for two hours before and after the funeral. Id. It provides for
criminal and civil penalties. Id. Its passage by unanimous vote indicates a
congressional consensus surrounding the communal importance of funerals and the
need to protect mourners at such a particularly vulnerable time in their lives.

                                           B.

      The question remains whether Manchester's ordinance is a legitimate and
limited time, place, and manner restriction consistent with Snyder and other Supreme
Court cases. Since Manchester's ordinance is a content neutral regulation, we begin
by asking whether there exists a significant government interest in protecting the
privacy of funeral attendees. See Ward, 491 U.S. at 791.

       Nixon suggested that there was no such interest underlying the Missouri statute
because the state's interest in protecting citizens from unwanted speech does not
extend beyond the home. 545 F.3d at 691–92. In reaching that conclusion the panel
cited Frisby, 487 U.S. 474, and relied on Olmer, 192 F.3d at 1182. The Supreme
Court concluded in Frisby that there is a significant government interest in completely
banning picketing "before or about" a residence to protect "the well-being, tranquility,
and privacy of the home." 487 U.S. at 476, 484 (citations and quotations omitted).
Since there "simply is no right to force speech into the home of an unwilling listener,"
the government could protect the privacy of a captive homeowner. Id. at 485.
Subsequent to Frisby, however, the Supreme Court had decided Madsen v. Women's
Health Center, Inc., 512 U.S. 753 (1994), a significant First Amendment

                                          -14-
decision which the Olmer court failed to consider. Olmer had relied on Frisby to
conclude that "the home is different" and that "[a]llowing other locations, even
churches, to claim the same level of constitutionally protected privacy would . . .
permit government to prohibit too much speech and other communication." 192 F.3d
at 1182.

        In Madsen, 512 U.S. at 767–68, the Court had expanded the protected area
beyond the home. There, the Court considered First Amendment challenges to an
injunction prohibiting certain picketing and noise near clinic entrances and the homes
of abortion providers. Id. at 759–61. Reasoning that the "[s]tate's strong interest in
residential privacy . . . applied by analogy to medical privacy," the Court concluded
in Madsen that the interests "in protecting a woman's freedom to seek lawful medical
. . . services" and "ensuring the public safety and order" were "quite sufficient to
justify an appropriately tailored injunction." Id. at 767–68. By relying on Olmer
without considering Madsen, Nixon's analysis of the significant government interest
factor was incomplete.

       Nixon also did not reflect the Supreme Court's discussion of the significant
government interest in Hill, 530 U.S. at 715–18, which protected the privacy of
patients entering medical facilities. The statute under consideration in Hill protected
an area within 100 feet of the entrance to any health care facility from nonconsensual
approaches within 8 feet of another "for the purpose of passing a leaflet or handbill
to, displaying a sign to, or engaging in oral protest, education, or counseling with
such other person . . . ." Id. at 707. The Court upheld it under the First Amendment
because the statute served the "significant and legitimate" interest of providing
"unimpeded access to health care facilities and the avoidance of potential trauma to
patients associated with confrontational protests." Id. at 725, 715. Since those
entering a health care facility "are often in particularly vulnerable physical and
emotional conditions," they might suffer "physical and emotional harm . . . when an
unwelcome individual delivers a message (whatever its content) by physically
approaching . . . at close range." Id. at 729, 718 n.25. While acknowledging that the
"right to avoid unwelcome speech has special force in the privacy of the home . . . and


                                         -15-
its immediate surroundings," id. at 717 (citing Frisby, 487 U.S. at 485), the Court
decided that it "can also be protected in confrontational settings." Id.

       In considering Manchester's ordinance, the district court relied in part on
Nixon's conclusion that the government could not show a significant interest in
protecting the privacy of individuals outside the home. That reasoning does not
withstand scrutiny, however, given the developments in Supreme Court jurisprudence
subsequent to Frisby. While the government's interest in protecting an individual's
privacy may have "special force" in the context of an individual residence, Hill, 530
U.S. at 717, it is not limited to such settings. The government can show such an
interest "in confrontational settings," id., and in certain instances when the "offensive
speech . . . is so intrusive that the unwilling audience cannot avoid it." Id. at 716
(citing Frisby, 487 U.S. at 487). We therefore overrule the rulings in Nixon and
Olmer which limited the government's interest in protecting unwilling listeners to
residential settings. See Cottier v. City of Martin, 604 F.3d 553, 556 (8th Cir. 2010)
(en banc) ("When sitting en banc, the court has authority to overrule a prior panel
opinion, whether in the same case or in a different case.").

        We conclude that mourners attending a funeral or burial share a privacy interest
analogous to those which the Supreme Court has recognized for individuals in their
homes, Frisby, 487 U.S. at 484–85, and for patients entering a medical facility, Hill,
530 U.S. at 717; Madsen, 512 U.S. at 767–68. Mourners have a similarly "significant
and legitimate" interest in avoiding "potential trauma" when attending a funeral or
burial. Hill, 530 U.S. at 725, 715. A government can restrict residential picketing
without offending the First Amendment because it leaves homeowners "with no ready
means of avoiding the unwanted speech." Frisby, 487 U.S. at 487. Mourners are
similarly situated because they must also be in a certain place at a certain time to
participate in a funeral or burial and are therefore unable to avoid unwelcome speech
at that place and time. A significant governmental interest exists in protecting their
privacy because mourners are in a vulnerable emotional condition and in need of
"unimpeded access" to a funeral or burial, quite like the patients entering medical
facilities protected in Hill, 530 U.S. at 715, 729.


                                          -16-
       The social and cultural significance of funerals and burial rites was recognized
by the Supreme Court in National Archives & Records Administration v. Favish, 541
U.S. 157, 167–68 (2004). As the Court explained in Favish,

      [f]amily members have a personal stake in honoring and mourning their
      dead and objecting to unwarranted public exploitation that, by intruding
      upon their own grief, tends to degrade the rites and respect they seek to
      accord to the deceased person who was once their own.

Id. at 168. By preventing the release of photographs of the deceased under the
Freedom of Information Act, the government was protecting the "privacy of the
living" in Favish and preventing "a violation of their own rights in the character and
memory of the deceased." Id. at 168–69 (citation omitted). Manchester's ordinance
similarly reflects a common interest which outweighs any absolute right to picket at
funerals and burials without any type of limitation.

       Here, Manchester has shown that it has a significant interest in protecting the
privacy of funeral attendees. Although the Court chose not to treat the plaintiff in
Snyder as "a member of a captive audience at his son's funeral," 131 S. Ct. at
1219–20, in this facial challenge we do not look to one particular set of
circumstances. We rather ask if there exist any set of plausible circumstances in
which Manchester's ordinance may be constitutionally applied and whether the
ordinance has a plainly legitimate sweep. The facts in Snyder differ considerably
from those covered by this ordinance which does not restrict funeral processions, for
example. It was the funeral procession in Snyder which came within 200 to 300 feet
of the picketers. Id. at 1213.

       Manchester's ordinance also advances a significant government interest
because it solely focuses on the event of a funeral or burial ceremony. That fact is
critical. If speech is distasteful to an individual, the "burden normally falls upon the
viewer to 'avoid further bombardment of [his] sensibilities simply by averting [his]
eyes.'" Erznoznik, 422 U.S. at 210–11 (citation omitted) (alternation in original). If
offensive picketers are at a specific location, one can generally choose to avoid them.

                                         -17-
Manchester's ordinance only covers the relatively short time around a funeral or
burial, an event with a uniquely fixed time and location. During that window the
mourners are "captive to their overwhelming human need to memorialize and grieve
for their dead." Alan Brownstein & Vikram David Amar, Death, Grief, and Freedom
of Speech: Does the First Amendment Permit Protection Against the Harassment and
Commandeering of Funeral Mourners?, 2010 Cardozo L. Rev. De Novo 368, 374–75.
It is unreasonable to expect a family or friend of the deceased to reschedule or forgo
attending the funeral so as to avoid offensive picketing.

       In upholding a funeral statute essentially identical to Manchester's ordinance,
the Sixth Circuit also concluded that there is a significant government interest in
protecting the privacy of funeral attendees. Strickland, 539 F.3d at 366. As the court
reasoned there, funerals "implicate the most basic and universal human expression
'of the respect a society shows for the deceased and for the surviving family
members.'" Id. (quoting Favish, 541 U.S. at 168). We agree that "[f]riends and
family of the deceased should not be expected to opt-out from attending their loved
one's funeral or burial service" to avoid unwelcome and unwanted speech. Id. at 366.

      We conclude that Manchester has shown a significant government interest in
protecting the peace and privacy of funeral attendees for a short time and in a limited
space so that they may express the "respect they seek to accord to the deceased person
who was once their own." Favish, 541 U.S. at 168.

                                          C.

       The Phelps-Ropers also assert that Manchester's ordinance is not narrowly
tailored and does not permit ample alternative channels for their means of
communication. Although a valid time, place, or manner regulation "need not be the
least restrictive or least intrusive" means of serving the government's interest, it may
not restrict "substantially more speech than is necessary." Ward, 491 U.S. at 798–99.
Whether an ordinance is narrowly tailored or not depends on what it seeks to regulate.
See id.


                                         -18-
       Manchester's ordinance limits picketing and "other protest activities" which are
defined as "any action that is disruptive or undertaken to disrupt or disturb a funeral
or burial service." That same language in the Ohio statute was examined in
Strickland, where the Sixth Circuit commented on its limited nature. 539 F.3d at
367–68. It interpreted this language as restricting "picketing or other protest
activities that are directed at a funeral or burial service." Id. at 368 (emphasis
supplied). The court compared the statutory language using the singular form of a
"funeral or burial service" to similar wording in Frisby, which had used the "singular
form to designate the place from which picketing was proscribed" (a particular
residence). Id. (citing Frisby, 487 U.S. at 482). We agree that Manchester's
ordinance is fairly construed not to apply to picketing or other protest activities which
may unwittingly occur within the 300 foot buffer zone during the time restrictions in
the ordinance.

       We conclude that Manchester’s amended ordinance is narrowly tailored
because it places very few limitations on picketers and the city's significant interest
in protecting the privacy of funeral attendees justifies the 300 foot restriction for a
specific limited time and a short duration. The Supreme Court judged a 500 foot
restriction on congregating outside foreign embassies to be narrowly tailored to
protect security interests, Boos v. Barry, 485 U.S. 312, 329–32 (1988), as well as a
100 foot zone around health care facilities to protect patients from interference with
their privacy, Hill, 530 U.S. at 726, and the area “before or about” a home to protect
residential privacy. Frisby, 487 U.S. at 485–88. Manchester’s amended ordinance
eliminated any restrictions on processions. It was narrowed to eliminate restrictions
on any such floating zones, and it now only places limitations within 300 feet of a
funeral or burial. Picketers can still reasonably communicate their message to funeral
attendees and others. Other than the narrow time and place restrictions in the
ordinance, no limit is placed "on the number of speakers or the noise level, including
the use of amplification equipment" or "on the number, size, text, or images of
placards." Strickland, 539 F.3d at 371.

       To be sure, in Kirkeby, 92 F.3d at 660–61, we stated that an ordinance banning
targeted picketing within 200 feet of the homes of abortion providers would likely

                                          -19-
restrict "more speech than necessary.” That conclusion was based in large part on
Madsen, 512 U.S. at 774–75, where the Supreme Court had found a 300 foot
residential buffer zone unconstitutional, but the buffer zones examined in
Kirkeby and Madsen had no limits on duration. Manchester's ordinance, by contrast,
only limits picketing at the time of a funeral or burial service and for one hour before
and after. The "size of a buffer zone necessary to protect the privacy of an entire
funeral gathering can be expected to be larger than that necessary to protect the
privacy of a single residence [like in Kirkeby and Madsen]." Strickland, 539 F.3d at
371.

       Manchester's ordinance is also distinct from most buffer zone cases in that it
protects events, not locations. See Brownstein & Amar, 2010 Cardozo L. Rev. De
Novo at 374–75; cf. Hill, 530 U.S. at 707 n.1; Madsen, 512 U.S. at 759. A law
barring picketing within 300 feet of a clinic closes an area of the city from protest
activities without limitation in time. By contrast, Manchester's ordinance only
restricts protests for a relatively short period, tailored to encompass a mourner's time
of highest emotional vulnerability and no longer. Protesters are free to picket
throughout the area for most of the day. Where the restriction on speech is relatively
brief in time, it is not unreasonable to increase the range of a buffer zone without
significantly burdening protesters's opportunity to convey their message. See
Strickland, 539 F.3d at 371.

         The narrow tailoring of Manchester's ordinance becomes even clearer upon
examination of the closely related question of whether it leaves open "ample
alternative channels" for speakers to disseminate their message. Manchester does not
restrict individuals from publicizing their views. Like the protesters in Frisby,
individuals "may go door-to-door to proselytize their views,""may distribute literature
. . . through the mails," and "may contact residents by telephone." 487 U.S. at 483–84
(citation omitted). Dissemination of a message by letters to the editor or the internet
is also possible. A picketer's speech is not restricted in its content and may be freely
expressed anywhere in the city except during a short period immediately surrounding
a funeral service. Otherwise individuals may picket in Manchester wherever and
whenever they desire. Speakers retain great latitude to express any viewpoint or

                                         -20-
discuss any topic at nearly any location and nearly any time in the city of Manchester.
For these reasons, Manchester's ordinance does not restrict "substantially more speech
than is necessary." Ward, 491 U.S. at 799.

      We conclude that Manchester's ordinance is narrowly tailored and leaves open
ample alternative channels for communication. The ordinance does not limit
speakers or picketers in any manner apart from a short time and narrow space buffer
zone around a funeral or burial service.

                                          IV.

       The rights of speakers to express their views publicly and disseminate their
religious beliefs are protected by the First Amendment. The Supreme Court has also
recognized the rights of mourners not to be "intrud[ed] upon [during] their . . . grief,"
Favish, 541 U.S. at 168, as well as the rights of persons in "vulnerable physical and
emotional conditions." Hill, 530 U.S. at 729. Given the competing interests
identified in this case, the court is called upon to consider an "acceptable balance
between the constitutionally protected rights of law-abiding speakers and the interests
of unwilling listeners." Id. at 714.

      We conclude that the Phelps-Ropers have not shown in their facial challenge
to Manchester's amended ordinance that the city has imposed unconstitutional limits
on the time, place, and manner of their picketing. Manchester only limits picketing
and other protest activities within 300 feet of a funeral or burial service while it is
occurring and for one hour before and after, and it survives First Amendment scrutiny
because it serves a significant government interest, it is narrowly tailored, and it
leaves open ample alternative channels for communication.

       Having concluded that the Phelps-Ropers have not shown that Manchester's
amended ordinance violates the Constitution, we reverse the decision of the district
court, vacate its injunction as well as its award of nominal damages, and remand for
entry of judgment in favor of the city of Manchester.


                                          -21-
                                    APPENDIX

         Manchester Code § 210.264, as amended on October 19, 2009:

Funeral Protests Prohibited, When – Citation of Law – Definition

      A. Every citizen may freely speak, write and publish the person's
      sentiments on all subjects, being responsible for the abuse of the right,
      but no person shall picket or engage in other protest activities, nor shall
      any association or corporation cause picketing or other protest activities
      to occur within three hundred (300) feet of any residence, cemetery,
      funeral home, church, synagogue, or other establishment during or
      within one (1) hour before or one (1) hour after the conducting of any
      actual funeral or burial service at that place.

      B. As used in this Section, "other protest activities" means any action
      that is disruptive or undertaken to disrupt or disturb a funeral or burial
      service.

      C. As used in this Section, "funeral" and "burial service" mean the
      ceremonies and memorial services held in conjunction with the burial or
      cremation of the dead, but this Section does not apply to processions
      while they are in transit beyond any three hundred (300) foot zone that
      is established under Subsection (A) above.




                                         -22-
SMITH, Circuit Judge, concurring.

       I concur in the majority's holdings that (1) the Phelps-Ropers have standing to
challenge the current ordinance, supra Part II.B.; (2) "[t]he Phelps-Roper challenges
to the two earlier versions of the ordinance are moot," supra Part II.B.; (3)
"Manchester's ordinance is content neutral," supra Part Part II.C.; and (4)
"intermediate scrutiny is the appropriate standard for examination of the First
Amendment issues raised here," supra Part II.C. I also concur in the court's holding
that Manchester's ordinance is a constitutionally valid time, place, and manner
regulation. Supra Part III. I write separately to express concern about the extension
of the unique protection afforded the sanctuary of the home to funerals and burials.
Manchester states a "significant" interest, but the question is close and the grade on
this slope should not be seen as having been greased.

       "A content-neutral time, place and manner regulation may be imposed in a
public forum if it: (1) serves a significant government interest; (2) is narrowly
tailored; and (3) leaves open ample alternative channels of communication." Nixon,
545 F.3d at 691 (citing Ward, 491 U.S. at 791; Veneklase v. City of Fargo, 248 F.3d
738, 744 (8th Cir.2001) (en banc)).

       In its opening brief, Manchester asserts a "significant interest in protecting its
citizens from the psychological harm that results from outside interference in the
grieving process." (Emphasis added.) It later states that "[t]he death of a loved one
places great strains on the bereaved, affecting their emotions, often their finances, and
even their physical health." (Emphasis added.) In its reply brief, Manchester contends
that "[t]he driving force behind [its] ordinance is the need to protect the dignity that
is inherent in funerals in our society, a dignity which inures to the physical and
psychological benefit of the family of the deceased." (Emphasis added.)

       In Madsen, the Supreme Court found a "combination of . . . governmental
interests" that justified the injunction prohibiting certain picketing and noise near


                                          -23-
abortion clinics. 512 U.S. at 768. These interests included "a strong interest in
protecting a woman's freedom to seek lawful medical or counseling services in
connection with her pregnancy"; "a strong interest in ensuring the public safety and
order, in promoting the free flow of traffic on public streets and sidewalks, and in
protecting the property rights of all its citizens"; and a "strong interest in residential
privacy, acknowledged in Frisby . . . , applied by analogy to medical privacy." Id. at
767–68. The Supreme Court indicated that it was a combination of both potential
psychological and physical harm that defined the significant government interest. See
id. at 768. Specifically, the Court agreed that "while targeted picketing of the home
threatens the psychological well-being of the 'captive' resident, targeted picketing of
a hospital or clinic threatens not only the psychological, but also the physical,
well-being of the patient held 'captive' by medical circumstance." Id. (emphasis
added).

       And, the Hill Court, in clarifying that it was not determining "whether there is
a 'right' to avoid unwelcome expression," explained that

      [t]he purpose of the Colorado statute is not to protect a potential listener
      from hearing a particular message. It is to protect those who seek
      medical treatment from the potential physical and emotional harm
      suffered when an unwelcome individual delivers a message (whatever
      its content) by physically approaching an individual at close range, i.e.,
      within eight feet. In offering protection from that harm, while
      maintaining free access to health clinics, the State pursues interests
      constitutionally distinct from the freedom from unpopular speech to
      which Justice KENNEDY refers.

530 U.S. at 718 n.25 (emphases added). Thus, Hill clarifies that the valid
governmental purpose in Hill was not "protect[ing] a potential listener from hearing
a particular message"; instead, the valid governmental purpose was in the joint
interests of protecting persons "from the potential physical and emotional harm
suffered when an unwelcome individual delivers a message . . . by physically
approaching an individual at close range." Id. (emphasis added).

                                          -24-
      Because Manchester asserts the joint interests of protecting funeral attendees
from psychological and physical harm, as in Madsen and Hill, I concur in the court's
conclusion that Manchester has a significant government interest in enacting the
ordinance. See supra Part III.B.

       But make no mistake, this court is extending the circumference of what this
circuit has previously found constitutes a significant government interest. The
uniqueness of the funeral assembly justifies it. We must be concerned, however, that
few, if any, other places become walled off to the free expression of ideas due to their
potential effect on the hearer. Nevertheless, given the special and unique place an
individual's funeral and burial hold in the lives of those touched by the deceased, the
expansion is likely warranted. It is a journey taken only once. However, if
government is enabled to restrict otherwise lawful speech for its emotional
offensiveness alone, divorced from any potential physical harm, its ability to do so
may not end with the case of understandably sympathetic mourners disturbed by
zealous proclamations of disfavored groups. To keep the footing on this precedential
slope sure, a significant government interest must not be diminished any more than
these facts permit.
                        ______________________________




                                         -25-